SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February 2012 RADVISION LTD. (Name of Registrant) 24 Raoul Wallenberg Street, Tel Aviv 69719, Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F TForm 40-F * Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): * Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): * Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes* No T If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Form 6-K is being incorporated by reference into the Registrant’s Form S-8 Registration Statements File Nos. 333-127013, 333-141654, 333-155442, 333-155444,333-164091 and 333-179425. RADVision Ltd. EXPLANATORY NOTE The following exhibit is attached: Press Release re RADVISION Teams with Quanta Computer to Advance Mobile Video Communications dated February 21, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RADVISION LTD. (Registrant) By: /s/Rael Kolevsohn Rael Kolevsohn Corporate Vice President and General Counsel Date: February 29, 2012 EXHIBIT INDEX EXHIBIT NO. DESCRIPTION Press Release re RADVISION Teams with Quanta Computer to Advance Mobile Video Communications dated February 21, 2012
